Citation Nr: 1228413	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  10-48 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for chronic brain syndrome, to include headaches and nervousness.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel



INTRODUCTION

The Veteran served on active duty from September 1952 to September 1956. 

This case comes before the Board of Veterans' Appeal (Board) on appeal of a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  During the pendency of this appeal, the Veteran's claims file was transferred to the jurisdiction of the Boston, Massachusetts RO, which has certified the case for appellate review.

In May 2012, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge; and a copy of the transcript for this hearing has been associated with the Veteran's claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran asserts entitlement to a higher evaluation for his service-connected chronic brain syndrome.  Having reviewed the evidence, the Board finds further evidentiary development is necessary for a determination in this case.  

In correspondence to VA and during his videoconference hearing before the Board in May 2012, the Veteran has asserted that that his April 2009 and May 2009 VA examination reports for his chronic brain syndrome do not accurately reflect the nature and/or severity of his symptomatology, particularly as it pertains to his psychiatric symptomatology.  The record shows that the Veteran has reported that his condition is manifested by headaches, anxiety, dizziness, balance problem, loss of memory and ischemia.  

In reviewing the April 2009 VA examination for traumatic brain injury (TBI) report, the Board observes that the examiner opined that the Veteran's reported dizziness was secondary to cardiac arrhythmia.  However, the examiner failed to provide a rationale for his opinion.  Further, the record does not show that the Veteran underwent any cardiovascular evaluation prior to the examiner rendering her opinion.  Additionally, with regard to the Veteran's May 2009 VA mental health examination, the Board observes that the examiner indicated that the Veteran's claims file was not available for review, but that he did review the electronic record, including a January 2008 neuropsychological consultation which summarized his test results.  In reviewing the examination report, the Board notes that the examiner apparently placed a lot of emphasis on the findings of the January 2008 consultation in determining the nature and severity of the Veteran's psychiatric symptomatology and cognitive ability.  The Board is unable to ascertain from the May 2009 examination report what tests, including neuropsychological evaluation, the examiner, himself, performed and relied on to ascertain the nature and severity of the Veteran's reported symptoms.  Therefore, the Board finds that the April 2009 and May 2009 VA examinations are inadequate.  The Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
 
Thus, based on the inadequacy of the Veteran's prior VA examinations, the remoteness of such examinations, and the Veteran's assertions regarding his symptoms, the Board finds that the claim must be remanded for a new VA examination to ascertain the nature and severity of the residuals of the Veteran's chronic brain syndrome. 

The Board also observes that the Veteran's chronic brain syndrome, manifested by complaints of nervousness and headaches was rated as 30 percent disabling under former Diagnostic Code 8001 (traumatic encephalopathy), effective September 29, 1956.  See April 1957 rating decision. This rating is now protected.  See 38 U.S.C.A. § 110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.951(b) (2011).

The January 2010 rating decision reflects that the RO continued the previously assigned 30 percent evaluation under the hyphenated code of 8045-8100.  Diagnostic Code 8045 was for traumatic brain injury and Diagnostic Code 8100 was for migraine headaches.   

Under 38 C.F.R. § 4.124a, Diagnostic Codes 8045, three main areas of dysfunction are assessed for purposes of assigning an evaluation: (1) cognitive (which is common in varying degrees after TBI); (2) emotional/behavioral; and (3) physical.  38 C.F.R. § 4.124a, Diagnostic Code 8045.  Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  The regulation further provides for evaluating subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  

Diagnostic Code 8045 includes a specific instruction to separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  

In this case, based on a review of the January 2010 rating decision (particularly the rating sheet), it appears that the RO only considered the headache symptomatology when rating his service-connected chronic brain syndrome.  However, the record, including a May 2009 VA examination report, shows that the Veteran may have a diagnosed psychiatric condition (i.e., panic attacks with agoraphobia) as a result of his service-connected chronic brain syndrome, which has not been considered by the RO for a separate evaluation.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all medical providers from whom he has received treatment for his chronic brain syndrome, and any residuals thereof.  After securing the necessary authorizations for release of this information, the RO should seek to obtain copies of all treatment records referred to by the Veteran, not already of record.

2.  Schedule the Veteran for a VA TBI examination for the purpose of identifying any and all current residuals of service-connected chronic brain syndrome and to determine the current severity of any and all such residuals.  The claims file must be reviewed by the examiner and the report should note that review.  The examiner is requested to perform any and all necessary clinical testing and to render all appropriate diagnoses.  

The examination must be conducted following the protocol in VA's Disability Examination Worksheet for Traumatic Brain Injury Examination, which may require scheduling of multiple special examinations by appropriate examiners to examine each area of dysfunction (cognitive, emotional/behavioral (psychiatric), and physical conditions (including neurological dysfunction)) that have resulted from the in-service TBI.  

The examiner should identify all conditions residual to TBI and any conditions resulting from such residuals.  The examiner should also provide an opinion as to the current severity of any such conditions identified as associated with the TBI residuals.  The examiner should also specifically address the Veteran's complaints and report of various symptoms and impairment (cognitive, emotional/behavioral (psychiatric), and physical conditions (including neurological dysfunction)) resulting from his traumatic brain injury residuals.

 Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.  The rationale of all opinions provided should be discussed.

3.  Based upon review of the entire evidentiary record, to include any evidence pertained pursuant to this remand, the RO is requested to consider the assignment of separate evaluations for a psychiatric disability, to include panic attacks with agoraphobia (under code 9412) and TBI residuals (under code 8045).  If any benefit sought remains denied, the RO should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran he requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



